Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haruyama (H0974311A) in view of Kovar (US 3,778,839).  (Both applicant’s submitted prior art).
Regarding claim 1, Haruyama (Figure 7, para [0023] and [0024]) teaches a waveguide polarizer for converting between a linearly polarized electromagnetic field in a first waveguide 
Haruyama does not explicitly teach that the waveguide excitation arrangement having a bifilar helical shape.
Kovar (Figures 1-3) teaches a polarizer having a bifilar helical shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haruyama’s helical waveguide excitation arrangement with a bifilar helical shape, as taught by Kovar, doing so would provide optimum polarization conversion with enhanced antenna radiation characteristics by reducing interaction with evanescent modes.
Regarding claim 2, as applied to claim 1, Kovar (Figures 1-3) teaches that the waveguide excitation arrangement with the bifilar helical shape is galvanically connected to the first waveguide on opposing sides 26 and 36.
Regarding claim 3, as applied to claim 2, Kovar (Figures 1-3) teaches that the waveguide excitation arrangement with the bifilar helical shape is galvanically connected to ridges on opposing sides 26 and 36 of the first waveguide.
Regarding claim 5, as applied to claim 1, Kovar (Figure 1) teaches that the first waveguide has a rectangular cross-section.
Regarding claim 7, as applied to claim 1, Kovar (Figures 1-3) teaches that the first waveguide has a cross-section including ridges 26 and 36.

Regarding claim 12, as applied to claim 1, Karuyama (Figure 5) teaches that the structure comprises a transition waveguide interconnecting the first waveguide to a third waveguide (left cylindrical section of element 2 and the right cylindrical section of element 5 in combination with the flare forming the third waveguide), wherein the transition waveguide provides an impedance match (Kovar Figure 3) between the first waveguide and the third waveguide.
Regarding claim 14, Haruyama (Figure 7) teaches a circularly polarized antenna 1 arranged to be connected to a second waveguide 2 of a waveguide polarizer for converting between a linearly polarized electromagnetic field in a first waveguide and the circularly polarized electromagnetic field in the second waveguide, wherein the waveguide polarizer comprising a structure interconnecting the first and second waveguide comprising a wave- guide excitation arrangement 3 with a helical shape.
Haruyama does not explicitly teach that the waveguide excitation arrangement having a bifilar helical shape.
Kovar (Figures 1-3) teaches a polarizer having a bifilar helical shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haruyama’s helical waveguide excitation arrangement with a bifilar helical shape, as taught by Kovar, doing so would provide optimum polarization conversion with enhanced antenna radiation characteristics by reducing interaction with evanescent modes.

Regarding claim 4, as applied to claim 1, Haruyama/Kovar teaches the claimed invention wherein the first waveguide has a rectangular cross-section instead of a super-elliptical cross-section.  It would have been an obvious matter of design choice to configure the first waveguide to have a rectangular or super-elliptical cross-section in order to obtain a desired radiation characteristics.
Regarding claim 6, as applied to claim 1, Haruyama/Kovar teaches the claimed invention wherein the first waveguide has a rectangular cross-section but without rounded edges.  It would have been an obvious matter of design choice to configure the first waveguide to have a rectangular cross-section with rounded edges in order to obtain a desired radiation characteristics.
Regarding claim 8, as applied to claim 1, Haruyama/Kovar teaches the claimed invention wherein the second waveguide has a rectangular cross-section instead of a super-circular cross-section.  It would have been an obvious matter of design choice to configure the second waveguide to have a rectangular or super-circular cross-section in order to obtain a desired radiation characteristics.
Regarding claims 10 and 11, as applied to claim 1, Haruyama/Kovar teaches the claimed invention wherein the second waveguide has a circular cross-section instead of a square cross-section or a square cross-section with rounded edges.  It would have been an obvious matter of 
Regarding claim 13, as applied to claim 12, Haruyama/Kovar teaches the claimed invention except explicitly mention that the transition waveguide has a length that is a quarter of the wavelength of the propagating electromagnetic field in the first waveguide.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the transition waveguide to have a length that is a quarter of the wavelength of the propagating electromagnetic field in the first waveguide for optimum impedance matching as well as reducing the interaction with evanescent modes.
Regarding claim 15, as applied to claim 14, Haruyama/Kovar teaches the claimed invention except explicitly mention that the length of the second waveguide of the waveguide polarizer is such that evanescent modes generated by the waveguide excitation arrangement contribute significantly to the antenna radiation properties.  It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the length of the second waveguide of the waveguide polarizer such that evanescent modes generated by the waveguide excitation arrangement contribute significantly to the antenna radiation properties.  
Regarding claim 16, as applied to claim 14, Haruyama/Kovar teaches the claimed invention except explicitly mention that the length of the second waveguide of the waveguide polarizer is such that no evanescent modes generated by the waveguide excitation arrangement contribute significantly to the antenna radiation properties.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective 
Regarding claim 18, Haruyama (Figure 7) teaches a waveguide polarizer for converting between a linearly polarized electromagnetic field in a first waveguide 7 and a circularly polarized electromagnetic field in a second waveguide 2, wherein the waveguide polarizer comprising a structure interconnecting the first and second waveguide comprising a wave- guide excitation arrangement 3 with a helical shape.
Haruyama does not explicitly teach that the waveguide excitation arrangement having a bifilar helical shape.
Kovar (Figures 1-3) teaches a polarizer having a bifilar helical shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haruyama’s helical waveguide excitation arrangement with a bifilar helical shape, as taught by Kovar, doing so would provide optimum polarization conversion with enhanced antenna radiation characteristics by reducing interaction with evanescent modes.
It would have been obvious to one having ordinary skill in the art to employ the circular polarized horn antenna of Haruyama/Kovar to a satellite arrangement since the use of circular horn antennas with satellite antennas are common and well known in the art.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rao et al (US 9,972,897) discloses a polarizer for converting linear polarization to circular polarization.
Leung (US 2021/0184359) discloses an antenna having a polarizer converting linearly polarized signal to circularly polarized signal.
Wang (CN 110034404A) discloses a spiral waveguide converting linearly polarized signal to circularly polarized signal.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845